DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,716,705. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to analogous ophthalmic surgical laser system. Regarding claim 1 of the instant application, claim 1 of the U.S. patent is directed to an ophthalmic surgical laser system adapted for treating various refractive disorders of a patient’s eye, the system comprising: a laser source generating a pulsed laser beam; a laser delivery system delivering the pulsed laser beam to a cornea of an eye; a patient interface coupling to and stabilizing the eye relative to the laser delivery system; and controlling the laser delivery system to perform an anterior surface volume dissection on the cornea by forming a cutting surface in the cornea that dissects a volume of cornea tissue containing an anterior corneal surface as presently claimed. Regarding claim 3 of the instant application, see claim 3 of the paten.
Note: this application claims a DIV application of U.S. patent application 14/968,618, now U.S. patent 10,716,705. However, claim 1 and 3 of the instant application are directed to an invention similar to the originally filed and elected invention in its parent application. Hence, in this Office Action, this application is treated as CON application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swinger et al., U.S. Patent No. 6,325,792 (hereinafter “Swinger”).
Regarding claims 1 and 12, Swinger discloses an ophthalmic laser surgery system and methods for treating refractive disorders (col. 1, lines 15-17), comprising: 
a laser source generating a pulsed laser beam 100 (Fig. 1); 
a laser delivery system/beam delivery optics 104, 106, 116, delivering the pulsed laser beam to a cornea of an eye (Figs. 1 and 15A); 
a patient interface 78 coupling to and stabilizing the eye relative to the laser delivery system (Fig. 15D, col. 26 lines 13-33); and 
controller system 112,114, controlling the laser delivery system to perform an anterior surface volume dissection on the cornea (see Fig. 6; col. 17, lines 21-49).
Regarding claims 13-15,  Swinger teaches “It is a specific object to achieve the preceding objects by providing procedures to reduce myopia, hyperopia, astigmatism, irregular astigmatism, presbyopia, optical aberrations of the eye such as spherical aberration, or any combinations thereof in a manner that will improve results and reduce tissue damage.” See col. 9, lines 36-42.
Regarding claims 16 and 17, the laser delivery system is configured to scan the pulsed laser beam over the cornea by point-to-point fast line scanning as claimed, col. 25 lines 10-32.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Swinger in view of Schuele et al. Pub. No. 2019/0021904 (hereinafter “Schuele”).
Swinger, described above, teaches the use of UV laser providing the surgical the surgical laser beams  (col. 4 lines 50-60). Swinger further teaches that “The laser source may be any laser capable of ablating corneal stroma, whether by photoablative decomposition, by photodisruption or by photovaporization, and using wavelengths from any part of the electromagnetic spectrum. For example, an ultraviolet laser such as any commercially available excimer laser could be used to carry out photoablative decomposition …,” col. 28 lines 5-21). However, he does not specifically teach the surgical treatment laser beam has a 355 nm wavelength. The examiner notes that the use UV laser source, such as an , Nd:YAG laser, excimer lasers, and 355 passive Q-Switch UV solid-state pulsed lasers is known in the art. Schuele teach an alternative ophthalmic surgical laser system comprising a laser source providing laser beams having 355 nm wavelength (see the abstract, pars. 0015, 0059, and claims 25-26). Hence, at the time the applicant’s invention was filed, it would have been obvious to one of ordinary skill in the art to modify Swinger in view of Schule to use a UV laser providing a 355 nm to provide the surgical laser beams as claimed. As expressed by Swinger, “Using ultraviolet photoablative decomposition or infrared photovaporization, the tissue would be gradually ablated away until the end point is reached. With photodisruption the tissue can be ablated away similarly from front to back or the keratectomy can be performed as described elsewhere in this document under the laser microkeratome.” See Col. 28, lines 33-38.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 25, 2022